              Case 7:19-cv-03022-VB Document 39 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
LORETTA AZUKA OBI,                                             :
                           Plaintiff,                          :
                                                               :   ORDER
v.                                                             :
                                                               :   19 CV 3022 (VB)
WESTCHESTER MEDICAL REGIONAL                                   :
PHYSICIAN SERVICES, P.C. and                                   :
MIDHUDSON REGIONAL HOSPITAL,                                   :
                           Defendants.                         :
--------------------------------------------------------------x

       Plaintiff, who is proceeding pro se, requests “the [C]ourt or the defendants to pay for the
deposition expenses.” (Doc. #38). Plaintiff’s motion is DENIED.

        At the initial pre-trial conference on April 29, 2020, plaintiff was instructed to review the
“Discovery Guide for Pro Se Litigants,” which can be found at
https://nysd.uscourts.gov/sites/default/files/2018-06/discoveryguide.pdf, and informed that she must
comply with the Discovery Guide. The Discovery Guide states a pro se party is “responsible for
paying the cost of the [deposition] recording.” Discovery Guide at 9. It also explains that if a party
cannot take a deposition because it is too expensive, the party “may use interrogatories to get
answers to questions from a party to the case or an employee of the party.” Id. at 10. Plaintiff is
also directed to consult the Federal Rules of Civil Procedure, which in addition to interrogatories,
provide for Depositions by Written Questions. See Fed. R. Civ. P. 31, 33.

      Plaintiff is reminded that as a pro se party, she is required to read and comply with the
Discovery Guide.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of
an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk is instructed to terminate the motion. (Doc. #38).

Dated: July 20, 2020
       White Plains, NY

                                                      SO ORDERED:



                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
